DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5-7, 11-12, 17-18 objected to because of the following informalities:  
Re claims 1, 7, it is recommended the claims be amended to introduce the second port and third port of the three-port power converter, since at present the recitation of outputting power via second port "and/or" third port could potentially be interpreted as the ports being only required in the alternative and result in further clarity issues. It is generally recommended that the claim be amended to provide introduction of all three ports and their respective connections (similar to recitation of claim 13 for example), and then the claim may then more clearly recite that power is output through the second port and/or the third port. Note the claims are presently understood in this manner.
Re claim 1, it is generally noted that the recitation "setting the voltage of the second port at a value which does not permit the battery storage to reuseably absorb energy" may have less weight than intended under broadest reasonable interpretation of the claim since the specific structure and properties of the battery storage are not currently recited. Although Applicant's Specification (corresponding PGPUB, US2021/0194248: [0036], Fig. 3) discloses particular battery storage having bi-directional DC/DC converters having minimum input voltage requirement for charging the batteries, a general "battery storage" under broadest reasonable interpretation does not require such structure or properties and has no specific 
Re claims 5-6, 11-12, 17-18, it is recommended that the claims be amended to recite: "wherein the AC power grid . 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 14, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 2, 8, 14, the scope of the term "power packet switching converter" is indefinite. The term appears to be a name of a converter designed by Applicants/inventors, but is not otherwise a common, well-established standard term in the art with well-defined structure/limitations nor is it specifically defined in the Specification. The name also appears to potentially be a trademark/trade name "power packet switching converter" or "power packet switching" or similar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular type of converter having unspecified circuit structure and/or operations and, accordingly, the identification/description is indefinite. If Applicant intends to limit the scope of the claim to a power converter having specific circuit structure and/or operations, then such features must be explicitly claimed or the power packet switching converter explicitly defined as such. For purposes of examination, claims 2, 8, 14, will be interpreted as not further limiting the power converter until appropriate clarification is provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis (US2011/0273022).
Re claim 1, Dennis teaches a method of operating a power system (see Figs. 2, 13) at a particular location, comprising the actions of: 
when a local green energy source (photovoltaic source, see [0047], Figs. 2, 13) is providing power, transferring power from the green energy source into a three-port power converter (hybrid power system <10>, see Figs. 2, 13) through a first port (port of converter <20> interfacing with PV source, see [0047], Figs. 2, 13) thereof, and accordingly outputting power out through a second port (port of regulator <30> interfacing with storage device <40>, see [0049], Figs. 2, 13) thereof which is operatively connected to battery storage (storage device <40>, see [0049]) and/or through a third port (port of inverter <60> interfacing with utility grid, see [0050], Figs. 2, 13) thereof which is connected to an AC power grid (utility grid; 
when power is flowing into the converter through the third port, setting the voltage of the second port at a value which does not permit the battery storage to reuseably absorb energy (see [0059], Figs. 13, 17 regarding power being input from utility grid only when below third voltage band, and [0053-0057], Figs. 8, 14 regarding disabling regulator <30> to prevent charging of storage device <40> or otherwise only discharging storage device when below the second voltage band or below the reference setpoint in such case; note disabling of regulator <30> or not operating it to charge the storage device inherently applies some voltage at which the storage device is not absorbing energy, see Objection above for further discussion). See Dennis: [0046-0059], Figs. 2, 7-8, 13-17. See also Objections above and Conclusion below regarding suggested claim language.
Re claim 2, as best understood, Dennis teaches the method of Claim 1, wherein the power converter is a power packet switching converter (see rejection under 35 USC 112(b) above regarding interpretation as not further limiting).
Re claim 3, Dennis teaches the method of Claim 1, wherein the battery storage comprises flow batteries (see Dennis: [0049], Figs. 2, 13 regarding storage device comprising flow batteries).
Re claim 4
Re claim 7, Dennis teaches a method of operating a power system (see Figs. 2, 13) at a particular location, comprising the actions of: 
when a local green energy source (photovoltaic source, see [0047], Figs. 2, 13) is providing power, transferring power from the green energy source into a three-port power converter (hybrid power system <10>, see Figs. 2, 13) through a first port (port of converter <20> interfacing with PV source, see [0047], Figs. 2, 13) thereof, and accordingly outputting power out through a second port (port of regulator <30> interfacing with storage device <40>, see [0049], Figs. 2, 13) thereof which is operatively connected to battery storage (storage device <40>, see [0049]) and/or through a third port (port of inverter <60> interfacing with utility grid, see [0050], Figs. 2, 13) thereof which is connected to an AC power grid (utility grid; see also [0057-0059] regarding operations to transfer energy from DC sources to storage devices and utility grid); and 
when power is flowing into the converter through the third port, preventing power from flowing to the battery storage through the second port (see [0059], Figs. 13, 17 regarding power being input from utility grid only when below third voltage band, and [0053-0057], Figs. 8, 14 regarding disabling regulator <30> to prevent charging of storage device <40> or otherwise only discharging storage device when below the second voltage band or below the reference setpoint in such case). See Dennis: [0046-0059], Figs. 2, 7-8, 13-17; and also similarly discussion of claim 1 above. See also Objections above and Conclusion below regarding suggested claim language.
Re claims 8-10
Re claim 13, Dennis teaches a method of operating a subsystem (see Figs. 2, 13) which includes both a green energy source (photovoltaic source, see [0047], Figs. 2, 13) and battery storage (storage device <40>, see [0049]), comprising the actions of: 
a) interfacing to the green energy source through a first port (port of converter <20> interfacing with PV source, see [0047], Figs. 2, 13) of a three-port power converter (hybrid power system <10>, see Figs. 2, 13), interfacing to the battery storage bidirectionally through a second port (port of regulator <30> interfacing with storage device <40>, see [0049], Figs. 2, 13) of the three-port power converter, and interfacing to a utility power grid (utility grid) bidirectionally through a third port (port of inverter <60> interfacing with utility grid, see [0050], Figs. 2, 13) of the three-port converter; 
b) when power is flowing into the converter through the third port, preventing power from flowing to the battery storage from the second port (see [0059], Figs. 13, 17 regarding power being input from utility grid only when below third voltage band, and [0053-0057], Figs. 8, 14 regarding disabling regulator <30> to prevent charging of storage device <40> or otherwise only discharging storage device when below the second voltage band or below the reference setpoint in such case); and 
c) under some conditions, transferring power from the battery storage into the second port and out through the third port to the utility grid (see [0049], [0054-0057], [0059], Figs. 2, 8, 13 regarding discharging storage devices under various conditions and subsequently supplying discharged power to utility grid as voltage changes). See Dennis: [0046-0059], Figs. 2, 7-8, 13-17. See also Objections above and Conclusion below regarding suggested claim language.
Re claims 14-16, the further recited limitations essentially correspond to the limitations recited in claims 2-4 and are therefore rejected by the same reasoning applied above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dennis in view of Bundschuh (US2016/0006254).
Re claims 2, 8, 14, as best understood, Dennis teaches the methods of Claim 1, 7, 13, respectively, but does not discuss particular type of power converter topology as power packet switching converter. Bundschuh, however, teaches that it is known in the art of hybrid power source microgrids having conversion between various sources and energy storage to use a power packet switching converter for corresponding conversion between each source (see Bunschuh: [0030-0033], Figs. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dennis to incorporate the teachings of Bundschuh by substituting the power converter of Dennis with known equivalent power packet switching converter taught by Bundschuh for purposes of providing equivalent means to convert power between multiple sources as well as associated improvements to power efficiency (see Bunschuh: [0030-0033], [0045-0052]). See rejection .

Claims 5-6, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis in view of Non-Patent Literature: "Wikipedia-North American power transmission grid", hereinafter Wiki.
Re claims 5-6, 11-12, 17-18, Dennis teaches the methods of claims 1, 7, 13, respectively, and discloses general interfacing with AC utility grid (see Dennis: [0050]) but does not explicitly discuss properties of the grid or specific utility grids being used. One of ordinary skill in the art would generally understand the system of Dennis is intended to be adapted to any standard existing AC utility grid having respective properties. Wiki further teaches that it is known in the art of power distribution systems for utility grids to have a frequency of 60 Hz, and that the specific Eastern Interconnection, Western Interconnection, and Texas Interconnection are known standard utility grids (see Wiki: pgs. 2-3 regarding the known utility grids at 60Hz; note Wiki describes known existing grids before the effective filing date, or alternatively Official Notice is hereby taken that the specific grids operating at 60Hz were well known in the art before the effective filing date). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the system of Dennis in consideration of the well-known utility grids as evident from Wiki to interface with the recited utility grids at 60Hz or known utility grids as equivalent AC utility grids providing power and 

Conclusion
In summary, the claims as presently drafted appear to be broadly anticipated by Dennis which generally operates converter system to not charge battery during power import from the grid. It is generally recommended Applicant consider amending the claims to introduce the basic structure and properties of the battery storage including at least one bi-directional dc/dc converter having minimum input voltage requirement to charge batteries, and specify controlling the power converter to set second port voltage to non-zero value below the voltage requirement in response to detecting power import from the grid via the third port, in order to provide limitations having similar weight to the disclosed invention and distinguish over prior art systems which may otherwise behave similarly. Applicant may contact the Examiner to discuss possible amendments or the office action if desired.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                   

/HAL KAPLAN/Primary Examiner, Art Unit 2836